 


109 HR 1453 IH: United States-Libya Relations Act of 2005
U.S. House of Representatives
2005-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1453 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2005 
Mr. Lantos introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committees on Financial Services, Ways and Means, and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To strengthen United States relations with Libya, to facilitate the integration of Libya into the international community, and to encourage positive change in Libyan society, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States-Libya Relations Act of 2005. 
2.FindingsCongress makes the following findings: 
(1)On December 19, 2003, Libya announced that it had decided on its own free will to . . . completely eliminate internationally banned weapons of mass destruction and would dismantle all such weapons and related weapons production facilities, invite international inspectors to Libya to verify that the programs had been terminated, and become a party to the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction (signed at Paris on January 13, 1993). 
(2)On December 19, 2003, President George W. Bush described the Libyan announcement as a development of great importance in our continuing effort to prevent the spread of weapons of mass destruction and said that leaders who abandon the pursuit of chemical, biological and nuclear weapons, and the means to deliver them, will find an open path to better relations with the United States and other free nations. 
(3)Libya’s decision to abandon weapons of mass destruction marks an unprecedented step by a country which had sought to acquire such weapons, which suggests a model approach for other countries which in the future may abandon efforts to acquire weapons of mass destruction and for United States policy toward those countries. 
(4)This decision by Libya also has provided vital and otherwise inaccessible information about the proliferation of nuclear weapons and the means to deliver them by other countries and individuals, including Pakistan, North Korea, Iran, and the People’s Republic of China, which has been of immense importance in the effort of the United States and the international community to limit the proliferation of nuclear weapons. As such, Libya has made a significant contribution to world peace. 
(5)Since December 2003 Libya has not supported international terrorist organizations and has made meaningful contributions to the Global War on Terrorism. 
(6)Libya has also shown promising signs of cooperation in other areas—for example, by facilitating the transit through its territory of humanitarian assistance for the people of Darfur, Sudan. 
(7)The decision to compensate victims of past terrorist violence and its improved behavior suggest that the Government of Libya has abandoned its past support for terrorism. 
(8)The Department of State’s Country Reports on Human Rights Practices 2004 describes the Government of Libya as authoritarian and its human rights record as poor.  
(9)Notwithstanding problematic aspects of the Libyan regime’s behavior, Libya’s dramatically changed policies on weapons of mass destruction and international terrorism are of historic significance and are strongly in the interests of the United States, the civilized world, and international peace. Dramatic changes in Libya’s policies on weapons of mass destruction and terrorism also create hope that the Libyan regime will continue to move in positive directions in other areas as well, such as human rights. 
(10)In light of direct contributions to peace and stability resulting from Libya’s new policies, and in order to encourage other countries to follow suit, it is clearly in the interests of the United States to enhance bilateral relations with Libya, to use its influence to facilitate Libya’s integration into the international community, and to encourage positive change within Libyan society. 
3.Sense of Congress relating to support for relations with LibyaIt is the sense of Congress that— 
(1)the decision by the Government of Libya to terminate its programs to develop weapons of mass destruction and to surrender the equipment and plans for such weapons to the International Atomic Energy Agency (IAEA) is a dramatic change of truly historic significance; 
(2)such decision by Libya has provided vital and otherwise inaccessible information about the proliferation of nuclear weapons and the means to deliver them by other countries and individuals, including Pakistan, North Korea, Iran, and the People’s Republic of China, which has been of immense importance in the effort of the United States and the international community to limit the proliferation of nuclear weapons; 
(3)The Government of Libya deserves commendation for this farsighted and wise decision; 
(4)the United States should take steps to improve and strengthen its relations with Libya to reflect the manifest desire of Libya for better relations with the United States and to acknowledge the importance of the aforementioned actions taken by Libya, including by— 
(A)immediately upgrading its relationship with Libya by establishing relations at least at the level of chargé d’affairés; 
(B)seeking to reach an agreement with the Government of Libya by not later than December 31, 2005, to establish a United States embassy in Tripoli, Libya, which will provide the full range of diplomatic and consular services, and also a Libyan embassy in Washington, D.C.; 
(C)working closely with appropriate Libyan officials to ensure that Libya is fulfilling its commitment to cease all support for international terrorist activities and, once assured that it is doing so, moving with dispatch to remove Libya from the list of state sponsors of terrorism; 
(D)facilitating the integration of Libya into the international community, including relevant nonmember participation in institutions such as the European Union (EU) and the North Atlantic Treaty Organization (NATO); 
(E)developing the framework for an equitable bilateral economic, trade, and investment relationship and promoting economic relations with Libya; 
(F)providing technical assistance to Libya to support peaceful alternative opportunities for scientists and engineers and for the scientific and technological institutions which have been affected by Libya’s decision to abandon its efforts to develop weapons of mass destruction; and 
(G)moving rapidly to achieve cooperation on educational and cultural matters between the United States and Libya, and in particular to facilitate the admission of significant numbers of Libyan university students, graduate students, and post-graduate students into United States institutions of higher education; 
(5)the United States expresses its condolences to the families of the 41 Benghazi children afflicted by HIV/AIDS who have died and expresses sympathy to the other children who are victims of this horrible disease and their families; 
(6)the United States should work with Libya to deal with the humanitarian situation of children with HIV/AIDS and provide, in cooperation with the European Union and other governments, technical and other assistance; 
(7)the United States should work with the Government of Libya and with nongovernmental organizations active in Libya to encourage political freedoms, expansion of a market economy, and respect for human rights;   
(8)the United States should work with Libya to assist Libya to play a constructive role in the region, with neighboring states, in Africa generally, and in efforts to achieve peace and democracy in the Middle East, including by— 
(A)addressing the issue of illegal immigration, because Libya is on key migration routes from Africa and the Middle East into Europe for economic migrants and possibly for terrorists; and 
(B)cooperating in the provision of humanitarian assistance to Darfur, Sudan, and other areas in the region; and 
(9)the United States should promote Libya’s decision to renounce weapons of mass destruction as a model for United States relations with other countries that may be seeking such weapons, so that countries involved in the proliferation of weapons of mass destruction understand that a definitive end to their efforts to acquire or to produce weapons of mass destruction will bring about an open path to a new era of positive relations with the United States and other countries. 
4.Repeal of provisions relating to Libya in Iran and Libya Sanctions Act of 1996 
(a)FindingsSection 2 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by striking paragraph (4). 
(b)Declaration of policySection 3 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1) in subsection (a), by striking (a) Policy With Respect to Iran.—; and 
(2)by striking subsection (b). 
(c)Imposition of sanctions 
(1)Mandatory sanctions with respect to libyaSection 5 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by striking subsection (b). 
(2)Conforming amendmentsSection 5 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note), as amended by paragraph (1), is further amended— 
(A)by redesignating subsections (c), (d), (e), and (f) as subsections (b), (c), (d), and (e), respectively; 
(B)in subsection (a), by striking subsection (f) and inserting subsection (e); 
(C)in subsection (b) (as redesignated)— 
(i)in the matter preceding paragraph (1), by striking subsections (a) and (b) and inserting subsection (a); and 
(ii)in paragraph (1), by striking or (b); and 
(D)in subsection (e) (as redesignated), in the matter preceding paragraph (1), by striking or (b).  
(d)Termination of sanctionsSection 8 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1) in subsection (a), by striking (a) Iran.—; and 
(2)by striking subsection (b). 
(e)Duration of sanctions; presidential waiverSection 9 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1)in subsection (a), by striking or 5(b) each place it appears; and 
(2)in subsection (c)— 
(A)in paragraph (1), by striking section 5(c) and inserting section 5(b); 
(B)in paragraph (2)— 
(i)in subparagraphs (A), (B), and (D), by striking or (b) each place it appears; 
(ii)by amending subparagraph (C) to read as follows: 
 
(C)an estimate of the significance of the provision of the items described in section 5(a) to Iran’s ability to develop its petroleum resources; and; and 
(C)in paragraph (3)— 
(i)by striking section 5(c) and inserting section 5(b); and 
(ii)by striking or (b). 
(f)Reports requiredSection 10(b)(1) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by striking and Libya each place it appears. 
(g)DefinitionsSection 14 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1)in paragraph (9)— 
(A)in the matter preceding subparagraph (A), by striking , or with the Government of Libya or a nongovernmental entity in Libya,; and 
(B)in subparagraph (A)— 
(i)by striking or Libya (as the case may be); and 
(ii)by striking nongovenmental and inserting nongovernmental;  
(2) by striking paragraph (12); and 
(3)by redesignating paragraphs (13), (14), (15), (16), and (17) as paragraphs (12), (13), (14), (15), and (16), respectively. 
(h)Short title 
(1)In generalSection 1 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by striking and Libya. 
(2)References Any reference in any other provision of law, regulation, document, or other record of the United States to the Iran and Libya Sanctions Act of 1996 shall be deemed to be a reference to the Iran Sanctions Act of 1996.  
5.Plan for establishment of diplomatic and cultural facilities in Libya 
(a)Development of plan for United States Embassy and Cultural CenterThe Secretary of State shall develop a detailed plan for the establishment of a United States Embassy in Libya in order to establish full diplomatic relations with Libya. Such embassy shall be fully functioning, fully staffed, and security maintained, and shall offer all embassy services, including the granting of visas. Such plan shall also provide for the establishment of a United States Cultural Center in Libya. 
(b)Date for planThe Secretary shall complete the plan as soon as practicable but no later than December 31, 2005. 
(c)Implementation of planThe Secretary shall proceed with implementation of the plan as soon as practicable, without regard to whether Libya is a country the government of which the Secretary has determined, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. 
(d)Reports 
(1)Initial reportNot later than three months after the date of the enactment of this Act, the Secretary shall submit to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains the plan, an estimated timetable for implementation of the plan, the estimated personnel requirements for the embassy and cultural center, the estimated costs for establishing the embassy and cultural center, and the security requirements for the embassy and cultural center. 
(2)Subsequent reportsBeginning on the date that is three months after the date of the submission of the initial report under paragraph (1) and every three months thereafter until January 1, 2006, or until such date as the plan has been fully implemented, whichever is later, the Secretary shall submit to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the status of the implementation of the plan, including any revisions to the plan (including revisions related to the timetable, costs, or personnel or security requirements) that have been made during the period covered by the report. 
(3)Form of reportsThe Secretary shall submit the reports required under this subsection in unclassified form, together with a classified annex as the Secretary considers necessary. 
6.Scholarship and exchange programs with Libya 
(a)Authorization for exchange programsThe Secretary of State is authorized to conduct or initiate scholarship and exchange programs with Libya as follows: 
(1)Fulbright exchange programThe Secretary is authorized to provide awards under the J. William Fulbright Educational Exchange Program (established under section 112(a)(1) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)(1), commonly referred to as the Fulbright-Hays Act) in order to enhance academic and scholarly exchanges with Libya. 
(2)International visitors programThe Secretary is authorized to allow the participation of Libyans in the International Visitors Program (established under section 112(a)(3) of such Act (22 U.S.C. 2460(a)(3)). 
(3)People-to-people diplomacyThe Secretary is authorized to expand efforts to promote United States public diplomacy interests in Libya through people-to-people cultural, arts, entertainment, sports, and other exchanges. 
(b)Compliance with visa requirementsA citizen of Libya may participate in the exchange programs described in subsection (a) if such citizen has satisfied the requirements for receipt of a nonimmigrant visa under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)). 
(c)Broad participationWhenever appropriate, the Secretary of State, in coordination with the Secretary of Homeland Security, shall make special provisions to ensure the broadest possible participation of Libyans in the exchange programs described in subsection (a). 
(d)Designated exchange visitor programThe exchange visitor program authorized by paragraph (1) shall be considered a designated exchange visitor program for purposes of section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372). 
(e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit to Congress a report on the resources devoted to consideration of visa applications of Libyan citizens who are seeking entry into the United States for the purpose of participating in the exchange programs described in subsection (a) and the average amount of time taken to complete the processing of such applications. 
(f)Authorization of AppropriationsIn addition to the amounts authorized to be appropriated for educational and cultural exchange programs for fiscal year 2006, there is authorized to be appropriated to the Department of State $5,000,000 to carry out the exchange programs and related requirements under this section. 
7.Assistance to promote health and good governance in Libya 
(a)Authorization of assistanceThe President, acting through the Administrator of the United States Agency for International Development, is authorized to provide— 
(1)assistance to the Government of Libya to— 
(A)combat the spread of HIV/AIDS and other diseases in Libya, including methods of prevention and assistance to alleviate the conditions of those individuals who are suffering from HIV/AIDS; 
(B)support the development of civil society, including nongovernmental organizations in Libya; 
(C)promote the development of independent media in Libya; and 
(D)promote the development of the rule of law, good governance, and liberal institutions in Libya; and 
(2)technical assistance to the Government of Libya to promote transparent and accountable government institutions. 
(b)Middle east partnership initiativeThe Secretary of State is authorized to include Libya and Libyan nationals in programs under the Middle East Partnership Initiative (MEPI). 
(c)DefinitionsIn this section: 
(1)AIDSThe term AIDS has the meaning given the term in section 104A(g)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(g)(1)). 
(2)HIVThe term HIV has the meaning given the term in section 104A(g)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(g)(2)). 
(3)HIV/AIDSThe term HIV/AIDS has the meaning given the term in section 104A(g)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(g)(3)).  
(d)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the President to carry out this section such sums as may be necessary for each of the fiscal years 2006, 2007, and 2008. 
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are authorized to remain available until expended. 
8.Trade and investment assistance for Libya 
(a)OPIC 
(1)In generalThe Overseas Private Investment Corporation is authorized to carry out programs under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.) in Libya in order to expand United States investment in Libya. 
(2)ConsultationThe President of the Overseas Private Investment Corporation shall consult with the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate prior to the conclusion of any agreement to carry out programs in Libya pursuant to paragraph (1). 
(b)Export-import bankThe Export-Import Bank of the United States may make available, for or in Libya, direct loans, credits, insurance, and guarantees under the Export-Import Bank Act of 1945.  
(c)Trade development agencyThe Director of the Trade and Development Agency is authorized to carry out programs in Libya under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421). 
9.Bilateral investment treatyIt is the sense of Congress that the President should seek to enter into a bilateral investment treaty with Libya in order to establish a more stable legal framework for United States investment in Libya. 
10.Generalized system of preferences for Libya 
(a)Sense of CongressIt is the sense of Congress that the President should encourage the Government of Libya to seek to become eligible for duty-free treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.; relating to generalized system of preferences). 
(b)Technical assistanceThe United States Trade Representative and the Commissioner of the Bureau of Customs and Border Protection of the Department of Homeland Security are authorized to provide technical assistance to Libya in order to facilitate Libya’s eligibility for duty-free treatment under title V of the Trade Act of 1974. 
11.Multilateral assistance to LibyaTitle XV of the International Financial Institutions Act (22 U.S.C. 262o–262o-3) is amended by adding at the end the following: 
 
1505.Support for economic and political development of LibyaThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2)) to use the voice, vote, and influence of the United States to support economic development and programs related to the promotion of the rule of law, good governance, and liberal institutions in Libya.. 
12.Redirection of Libyan weapons of mass destruction expertise 
(a)Programs and assistance for retraining scientists and engineers 
(1)In generalThe Secretary of State is authorized to establish programs and provide assistance to Libya for the purpose of retraining, and redirecting into productive civilian research and enterprise, engineers from Libya who were formerly engaged in the research and production of weapons of mass destruction and the means to deliver them. 
(2)Existing programsTo the extent possible, the Secretary of State should utilize and expand upon existing United States assistance programs to carry out paragraph (1). 
(b)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Secretary of State to carry out this section $10,000,000 for fiscal year 2006. 
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are authorized to remain until expended. 
13.Special authority 
(a)AuthorityExcept as provided in subsection (b), assistance authorized for Libya under sections 6, 7, 8, and 12 may be made available notwithstanding any other provision of law that restricts assistance to foreign countries. 
(b)Congressional notificationFunds available for assistance authorized under the sections specified in subsection (a) may not be obligated until 15 days after the date on which the President provides notice of the proposed obligation to the congressional committees specified in section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1) in accordance with the procedures applicable to reprogramming notifications under that section.  
14.Reporting requirement 
(a)Report 
(1)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter until January 1, 2006, the Secretary of State, in coordination with the officials specified in paragraph (2), shall submit to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains a detailed description of the implementation of this Act for the preceding 90-day period and includes the information described in subsection (b). 
(2)OfficialsThe officials referred to in paragraph (1) are the Administrator of the United States Agency for International Development, the Secretary of Defense, the Secretary of the Treasury, the United States Trade Representative, the Secretary of Commerce, the President of the Overseas Private Investment Corporation, the Director of the Trade and Development Agency, and the President of the Export-Import Bank of the United States. 
(b)ContentsThe report required by subsection (a) shall include— 
(1)a detailed description of major developments in Libya’s political, economic, and human rights situation during the period covered by the report, particularly as such developments affect relations between Libya and the United States; 
(2)a detailed description of all activities relating to relations between the United States and Libya during the period covered by the report, including cultural, education, scientific, and academic exchanges, both official and unofficial; 
(3)a detailed description of United States foreign assistance provided to Libya during the period covered by the report; and 
(4)an assessment of the status of— 
(A)United States trade and investment relations with Libya, including a detailed analysis of any trade and investment-related activity supported by the Overseas Private Investment Corporation, the Export-Import Bank of the United States, and the Trade and Development Agency during the period covered by the report; 
(B)any negotiations with Libya to establish a bilateral investment treaty during the period covered by the report; and 
(C)efforts by Libya to become eligible for duty-free treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.; relating to generalized system of preferences) during the period covered by the report. 
 
